Citation Nr: 0601184	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  01-03 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation for bilateral 
plantar fasciitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Seattle Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for plantar 
fasciitis, assigning a noncompensable evaluation, and granted 
service connection for diabetes, assigning a 10 percent 
evaluation.  The veteran subsequently perfected an appeal.  
The veteran later moved to a different state and his case was 
transferred to the RO in Atlanta, Georgia.  

In a February 2001 rating decision, the RO increased the 
evaluation for plantar fasciitis to 10 percent; and increased 
the evaluation for diabetes mellitus to 20 percent.  In a 
March 2004 rating decision, the RO increased the evaluation 
for plantar fasciitis to 30 percent.  Since those increases 
were not full grants, the Board concludes that the claims for 
increase are still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The issue of an increased evaluation for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  For the period prior to August 15, 2003, the veteran's 
service connected bilateral plantar fasciitis was no more 
than a moderate impairment, manifested by complaints of pain, 
as well as tenderness just forward of the heels, and tension 
of the plantar fascia.  There was no evidence of a severe 
bilateral impairment manifested by marked deformity, 
indication of swelling on use, or characteristic callosities.  

3.  For the period beginning August 15, 2003, the veteran's 
service-connected bilateral plantar fasciitis is no more than 
a severe impairment, manifested by pes planus, pronation 
(eversion), tenderness of the plantar surfaces, and slight 
misalignment of the Achilles tendon.  There is no showing of 
a pronounced impairment manifested by marked inward 
displacement, or severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances; 
there is no evidence of bilateral pes cavus.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected plantar fasciitis requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to August 15, 2003, the criteria for 
an evaluation in excess of 10 percent for bilateral plantar 
fasciitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, 4.73, Diagnostic Codes 
5276, 5310 (2005).  

2.  For the period beginning August 15, 2003, the criteria 
for an evaluation in excess of 30 percent for bilateral 
plantar fasciitis with pes planus and pronation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5276 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2003.  Since this letter essentially provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in February 2001 SOC 
and a May 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's October 2003 VCAA letter contains a specific request 
that the veteran send any medical reports that he has in his 
possession that pertains to his plantar fasciitis claim, in 
pertinent part.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to the enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains service medical records, VA 
treatment records from Bay Pines, as well as private evidence 
from USF Physicians, Tampa General Hospital, Dr. Nair, and 
Dr. Jones.  The veteran was afforded relevant VA examinations 
of the feet in February 2000 and January 2004.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Evaluation 

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Bilateral Plantar Fasciitis Claim

On February 2000 VA examination of the feet, the veteran had 
a moderate degree of flatfoot deformity, bilaterally with 
approximately 15 degrees pronation.  There was moderate 
tenderness just forward of the heels, and moderate tension of 
the plantar fascia.  Diagnosis was plantar fasciitis.  

As discussed above, in an April 2000 rating decision, the RO 
originally granted service connection for bilateral plantar 
fasciitis, assigning a noncompensable evaluation under 
Diagnostic Code 5310, effective from September 22, 1999.  
Diagnostic Code 5310 contemplated injuries to muscle group X.  
The functions of these muscles include movements of the 
forefoot and toes, and propulsion thrust in walking.

In a February 2001 rating decision, the RO increased the 
evaluation for plantar fasciitis to 10 percent under 
Diagnostic Code 5276 (plantar fasciitis), effective from 
September 22, 1999.  

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for unilateral or bilateral moderate acquired pes 
planus with weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achillis, pain on manipulation and 
use of the feet.  A 30 percent evaluation is warranted for 
severe bilateral acquired flatfoot (pes planus) manifested by 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use accentuated, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent evaluation is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005). 

On January 2004 VA examination of the feet, there was 
evidence of pes planus and pronation (eversion), bilaterally.  
There was tenderness in both feet, particularly in the middle 
of the bottom of the feet, and stiffening of the plantar 
fascia in the middle of the feet.  There was a slight 
misalignment of the Achilles tendon.  The veteran's flatfeet 
and pronated feet were more prominent on weight bearing than 
without.  There were no other obvious functional limitations 
on standing and walking.  The veteran was able to stand on 
the tip of his toes and walk on tiptoes for a short period of 
time.  He was not using any devices in his shoes.  Diagnosis 
was bilateral chronic plantar fasciitis with pronation.  

In a March 2004 rating decision, the RO increased the 
evaluation for plantar fasciitis with pes planus and 
pronation, bilaterally, to 30 percent effective from August 
15, 2003.  

On review, prior to August 15, 2003, the veteran's service 
connected bilateral plantar fasciitis was no more than 
moderate, in nature, manifested by complaints of pain, as 
well as tenderness just forward of the heels, and tension of 
the plantar fascia.  There was no evidence of a severe 
bilateral foot impairment manifested by marked deformity, 
indications of swelling on use, or characteristic 
callosities.  Thus, an evaluation in excess of 10 percent 
prior to August 15, 2003 was not warranted.  

For the period prior to August 15, 2003, there was also no 
evidence of a moderately severe foot injury, malunion of the 
tarsal or metatarsal bones, pes cavus, or a moderately severe 
impairment to muscle group X to warrant a higher evaluation 
under Diagnostic Codes 5283, 5284, 5278, or 5310, 
respectively.  See 38 C.F.R. §§ 4.71a, 4.73.  

From the period beginning on August 15, 2003, the objective 
evidence reflects that the veteran's service-connected 
bilateral plantar fasciitis is manifested by no more than 
pronation, tenderness of the plantar surfaces, and slight 
misalignment of the Achilles tendon.  There is no evidence of 
marked inward displacement and severe spasm of the tendo 
Achillis on manipulation.  During the most recent 
examination, the veteran indicated that he was not wearing 
orthopedic shoes or appliances.  Overall, the clinical 
evidence of record presents a disability picture which is 
more appropriately characterized as "severe" rather than 
"pronounced."  As such, the criteria for an evaluation 
greater than 30 percent for bilateral plantar fasciitis since 
August 15, 2003 have not been met under Diagnostic Code 5276.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral foot disability since August 15, 2003.  In the 
absence of bilateral pes cavus, with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity, 
Diagnostic Code 5278 is not for application.

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2005).  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral plantar 
fasciitis.  Thus, the preponderance of the evidence is 
against the veteran's increased evaluation claim for 
bilateral plantar fasciitis, and it must be denied. 


ORDER

For the period prior to August 15, 2003, entitlement to an 
evaluation in excess of 10 percent for plantar fasciitis is 
denied.

For the period beginning on August 15, 2003, entitlement to 
an evaluation in excess of 30 percent for plantar fasciitis 
with pes planus and pronation is denied.


REMAND

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his service-connected diabetes 
mellitus.  Under Diagnostic Code 7913, the next higher 
disability evaluation, 40 percent, is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).  

The evidence of record shows that the veteran's diabetes 
requires insulin and a restricted diet, however the Board 
finds that further development is necessary to clarify 
whether his diabetes requires a regulation of activities.  

The veteran believes that his diabetes requires a regulation 
of activities.  During a November 2004 VA examination, he 
indicated this activities had been restricted due to chronic 
fatigue and difficulty concentrating, symptoms which he 
attributed to his diabetes.  The examiner did not provide an 
opinion as to the effect that the veteran's diabetes had on 
his social and industrial activities.  

According to a November 2004 medical statement, the veteran's 
private endocrinologist, Dr. Nair, noted that the veteran's 
diabetes was poorly controlled based on recent laboratory 
results.  Dr. Nair stated that "[i]t appears that it may 
take considerable time to stabilize his condition and that he 
may not be able to continue with any type of gainful 
employment.  I think my opinion would be corroborated by his 
psychiatrist."  The Board notes that the veteran is also 
service-connected for various disabilities, to include 
bipolar disorder, which has been shown to affect his social 
and industrial activities.  (His service-connected knee 
disabilities have also been shown to affect his activities).

Given Dr. Nair's November 2004 statement, the Board finds 
that clarification is needed to determine whether the 
veteran's service-connected diabetes mellitus alone requires 
a regulation of activities.  A February 2005 VA examination 
for diabetes was conducted, however the examiner did not 
provide an opinion as to whether the veteran's diabetes 
requires a regulation of activities nor did the examiner 
discuss Dr. Nair's November 2004 statement.  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the appellant's claim.  38 C.F.R. § 4.2 (2005).  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2005).

Finally, the Board observes that the claims folder does not 
contain a May 3, 2005 VA examination report, a piece of 
evidence which was referred to in the analysis of the 
veteran's increased evaluation claim for diabetes in a May 
2005 SSOC.  However, on closer review, the Board believes 
that the RO inadvertently indicated that the veteran 
underwent a VA examination on May 3, 2005, rather than on 
February 3, 2005.  The February 3, 2005 VA examination report 
is associated with the claims folder and as such, there 
appears to be no outstanding VA medical evidence.

Accordingly this case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
endocrinology examination to determine 
the current severity of diabetes 
mellitus.  Prior to the examination, the 
examiner should review the claims folder, 
to include Dr. Nair's November 2004 
statement.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner should be asked to 
provide a complete rationale for all his 
or her opinions and conclusions in the 
examination report.

All complications of diabetes mellitus 
should be noted.  The examiner should 
record the veteran's body weight, 
describe any change in weight during the 
past year, and state whether the veteran 
is obese, underweight, or at ideal body 
weight.  The examiner should describe his 
general state of health; his ability to 
engage in usual activities and the 
regularity of activities; patterns of 
eating, work, exercise, and sleep; and 
whether he is fatigued.  The examiner 
should record the types of insulin taken, 
the number of units needed daily, and the 
time of day injected; and if other 
hypoglycemic agents are used, the types 
and amounts should be specified.  The 
examiner should record the caloric 
content of veteran's regular diet; and if 
the veteran does not know the number of 
calories consumed, it should be so 
stated.  Inquiry into specific complaints 
he has considering control of his blood 
sugar should be made.

The examiner should also describe in 
detail the incidence and frequency of any 
episodes of ketoacidosis or hypoglycemic 
reactions (i.e., daily, weekly, monthly), 
and the measures taken for their 
prevention; and the type and frequency of 
treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof). 

Finally, the examiner should describe in 
detail the effect, if any, the diabetes 
mellitus has on the veteran's social and 
industrial activities (e.g., whether the 
diabetes requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); the degree of control 
achieved in response to medication (i.e., 
is the diabetes well-controlled, poorly- 
controlled, or uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's 
increased evaluation claim for diabetes 
mellitus.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


